DETAILED ACTION
		Response to Amendment
 The amendment filed on 07/08/2020 has been entered and considered by Examiner. Claims 1 - 22 are presented for examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 4, 8, 10, 11, 15, 17, 18, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1).
For claims 1, 8, and 15, Awad discloses (Figs. 1-19) a method, comprising: 
	obtaining, by an apparatus, an identifier of a cell in accordance with detection of a synchronization signal [0040, 0073-75, 0084, 0092], 
	wherein the identifier is common to a plurality of transmit points in a coverage area of the cell [0073, 0084, 0144]; and 
accessing to, by the apparatus, a first transmit point in the plurality of transmit points based on the identifier of the cell; [0040, 0073-75, 0084, 0092];
after the accessing, communicating, by the apparatus, data with the first transmit point based on the identifier of the cell [0040, 0073-75, 0084, 0092]; 
	communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the identifier [0040, 0073-75, 0084, 0092].
But Awad doesn’t explicitly teach the apparatus moving from a first position in the coverage area to a second position in the coverage area.
However, Lin discloses communicating, by the apparatus, a second transmit point in the plurality of transmit points based on the identifier in response to the apparatus moving from a first position in the coverage area to a second position in the coverage area (Fig. 3B) [0034-35], 
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin to ensure the mobile device can quickly establish communication, thus, improving network connectivity. 



	Claim 15 differs from claim 1 only by additional recitation of the following limitations, which is also taught by Awad as modified by Lin. Awad discloses a non-transitory computer-readable medium storing computer instructions, that when executed by one or more processors, cause an apparatus to perform operations (Fig. 3). All the other identical limitations are rejected based on the same rationale as shown above.

	For claims 3, 10, and 17, Awad, as modified by Lin, discloses a serving transmit point in the plurality of transmit points is determined transparently to the apparatus [0040, 0073-75, 0084, 0092].

	For claims 4, 11, and 18, Awad, as modified by Lin, discloses the identifier of the cell is not associated with a physical cell only covered by one transmit point of the plurality of transmit points (The Cell Group identifier and the Physical Cell identifier are separated) [0028].

	For claim 21, Awad, as modified by Lin, discloses communicating, by the apparatus, data signals and control signals with the plurality of transmit points based on the identifier of the cell [0040, 0073-75, 0084, 0092].

	For claim 22, Awad, as modified by Lin, discloses generating, by the apparatus, an a user equipment-dedicated connection identifier based on the identifier of the cell and an identifier of the apparatus [0040, 0073-75, 0084, 0092]; and 
	communicating, by the apparatus, the data signals and the control signals with the plurality of transmit points using the apparatus-dedicated connection identifier [0040, 0073-75, 0084, 0092].


Claim 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1) in further view of Gurajala et al.  (US Pub. 20100027469 A1).
	For claims 2, 9, and 16, Awad discloses all limitation this claim depends on.
But Awad doesn’t explicitly teach UE ID.
	However, Gurajala discloses obtaining, by the apparatus, a combination of the identifier of the cell and an identifier of the apparatus [0193, 0094, 0104-107]; and 
	communicating, by the apparatus, with at least one transmit point of the plurality of transmit points based on the combination [0193, 0094, 0104-107].
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, and Gurajala to ensure the mobile device can use the critical information to establish communication, thus, improving network efficiency. 

Claim 5-7, 10-12, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Awad et al. (US Pub. 20160066291 A1) in view of Lin et al.  (US Pub. 20150094077 A1) in further view of Kim et al.  (US Pub. 20140204809 A1).
	For claims 5, 10, and 19, Awad discloses all limitation this claim depends on.
But Awad doesn’t explicitly teach second cell with a second I.D.
However, Kim discloses (Figs. 1-18) receiving, by the apparatus, a second identifier of a second cell when the apparatus moves into an area covered by the second cell, the second identifier being different from the first identifier and being common to a second plurality of transmit points in the area covered by the second cell (neighboring cell with second cell id) [0074, 0082-83]; and 
	communicating, by the apparatus, with the second plurality of transmit points in accordance with the second identifier (neighboring cell with second cell id) [0074, 0082-83].
Since, all are analogous arts addressing synchronizing network information used in a mobile device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Awad, Lin, and Kim to ensure the mobile device can used more than one cell, thus, improving network coverage. 

	For claims 6, 11, and 20, Awad as modified by Lin and Kim, Kim further discloses obtaining, by the apparatus, a second combination of the second identifier and the identifier of the apparatus; and communicating, by the apparatus, with at least one transmit point of the second plurality of transmit points in the area covered by the second cell based on the second combination [0074, 0082-83]. See motivation to combine the references from the above.

	For claims 7, and 12, Awad as modified by Lin and Kim, Kim further discloses the second identifier is not associated with a physical cell only served by one transmit point of the second plurality of transmit points in the area covered by the second cell [0074, 0082-83]. See motivation to combine the references from the above.

Response to Arguments
Applicant's arguments filed 07/08/2020 have been fully considered but they are not persuasive. 

With regards to the argument for the limitation “… after the accessing, communicating, by the apparatus, data with the first transmit point based on the identifier of the cell…”, the Examiner asserts that Awad, as modified by Lin, discloses “… The communication control module 42 is operable to control communication with the mobile communication devices 3 via the antenna 33 and with the core network and other base stations via the network interface 35 and the X2 interface 36 respectively…The cell/transmission point identification module 49 generates identification information for the cell/transmission point such as the Cell ID (cell group ID/physical cell ID (PCI)) and/or transmission point ID (e.g. for small cells sharing the same Cell ID as other cells in a cluster of cells) for encoding into the discovery signals by the synchronisation module 47…” [0080].	ARGUMENT DOES NOT REPLACE EVIDENCE WHERE EVIDENCE IS
NECESSARY

	In re  Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465,43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.

	 ARGUING AGAINST REFERENCES INDIVIDUALLY
	One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck  and Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	All limitations, elements, and arguments cited by the Applicant had indeed been disclosed by the reference prior art(s) or addressed by the Examiner. The concurrent Office Action furthermore elaborates the explicit and implicit teaching of the disclosed reference(s). Any rationale and citation applied in the previous Office Action not challenge by the Applicant will be treated as the Applicant's admittance in the subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	20130244569 A1;  20140204809 A1; 20140126438 A1;  20110312316 A1.
Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/PAKEE FANG/
Primary Examiner, Art Unit 2642